Citation Nr: 0928825	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for posttraumatic stress disorder (PTSD) prior to 
January 17, 2007. 

2.  Entitlement to an initial disability rating greater than 
70 percent for PTSD since January 17, 2007.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to 
July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In May 2009, the Veteran and his spouse presented testimony 
at a hearing before the undersigned Veterans Law Judge at the 
RO (Travel Board hearing).  The Board sees the Veteran 
submitted new medical evidence on the day of his hearing.  
This evidence has not yet been considered by the RO, the 
Agency of Original Jurisdiction (AOJ).  However, because this 
evidence was submitted with a waiver of RO consideration, the 
Board accepts it for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2008).

During the Board hearing, the Veteran withdrew from the 
appeal the issue of an initial disability rating greater than 
10 percent for tinnitus.  38 C.F.R. § 20.204(b) (2008).  The 
Veteran's representative also confirmed the withdrawal of 
this issue in a written May 2009 statement.  Therefore, this 
matter is not currently before the Board.

The Board is remanding the increased rating for bilateral 
hearing loss claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  But the Board will go ahead and decide the 
increased rating claims for PTSD.   




FINDINGS OF FACT

1.  Prior to December 19, 2005, the Veteran's PTSD causes 
occupational and social impairment with deficiencies in most 
areas, but does not cause "total" occupational and social 
impairment.  

2.  As of December 19, 2005, the Veteran's PTSD causes 
"total" occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to December 19, 2005, the criteria are met for a 
higher initial disability rating of 70 percent, but no 
greater, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).   

2.  As of December 19, 2005, the criteria are met for a 
higher initial disability rating of 100 percent for PTSD.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in December 2003, 
May 2007, and June 2008.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his initial service connection and 
subsequent downstream rating issues; (2) informing him about 
the information and evidence the VA would seek to provide; 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the May 2007 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the Veteran with all general VCAA notice 
prior to the July 2004 adverse determination on appeal.  But 
in Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) clarified that in these situations VA does not 
have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the Veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a Statement of the Case (SOC) or Supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After initially providing 
VCAA notice in December 2003, the RO adjudicated the claim in 
the January 2006 SOC.  And after providing additional VCAA 
notice in May 2007 and June 2008, the RO again went back and 
readjudicated the claim in the more recent August 2008 SSOC.  
So each time after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 
Vet. App. at 376.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

However, with regard to content, it is noted the claim at 
issue stems from an initial rating assignment.  In this 
situation, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.
           
The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  
            
Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. § 5104 and §7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  

Appling the above analysis to the present case, the Veteran 
does not contend, nor does the evidence show, any 
notification deficiencies with respect to content that have 
resulted in prejudice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  

In fact, with respect to content, the RO actually provided 
the Veteran with downstream Dingess notice in a May 2007 
letter pertaining to the disability rating and effective date 
elements of his PTSD claim.  Further, after the Veteran filed 
an NOD as to a higher initial rating for his PTSD, the 
additional notice requirements described within 38 U.S.C. 
§ 5104 and § 7105 were met by the January 2006 SOC and 
subsequent SSOCs.  Specifically, these documents provided the 
Veteran with a summary of the pertinent evidence as to his 
PTSD claim, a citation to the pertinent laws and regulations 
governing a higher rating for his PTSD, and a summary of the 
reasons and bases for the RO's decision to deny a higher 
rating for PTSD.  Furthermore, with regard to additional 
notice requirements for increased rating claims, the June 
2008 VCAA letter was compliant with the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
That is, in this letter, the Veteran was advised of the 
evidentiary and legal criteria necessary to substantiate a 
higher initial rating.  Therefore, the Veteran has not met 
his burden of establishing any prejudice as to notice 
provided for the downstream initial rating and effective date 
elements of his claim, such that there is no prejudicial 
error in the content of VCAA notice.         

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and relevant VA psychiatric examinations.  The 
Veteran has submitted personal statements, hearing testimony, 
and some additional VA medical evidence, but he has not 
authorized the release of any private medical records.  
Neither the Veteran nor his representative has stated that 
any additional evidence remains outstanding.  As there is no 
indication or allegation that additional relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Governing Laws and Regulations for Psychiatric Disorders

From September 29, 2003 to January 17, 2007, the Veteran's 
service-connected PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  As of January 17, 
2007, the Veteran's PTSD is rated as 70 percent disabling.  
Id.  The Veteran seeks a higher rating for both time periods.  

The Board is mindful that effective January 17, 2007, the 
Veteran was also granted a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection (September 29, 2003) until the present.  
This has resulted in "staged ratings" based upon the facts 
found during the period in question.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of his award when his disability has been more severe 
than at others.  Id.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130 (2008).  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Under the current regulations, a 50 percent rating under the 
general rating formula for mental disorders is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2008).   

Under the current regulations, a higher 70 percent rating is 
in order when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

Under the current regulations, a maximum 100 percent rating 
is in order when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  
For instance, a score of 21-30 illustrates "[b]ehavior . . . 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  
DSM-IV at 46-47.  

A higher score of 31-40 represents "[s]ome impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Id.  

A higher score of 41-50 illustrates "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

But an even higher score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

Analysis - Prior to December 19, 2005

Based on the facts found during the entire appeal period, the 
Board will restage the Veteran's ratings for time periods 
that differ from what the RO has previously established.  
Fenderson, 12 Vet. App. at 126.   

Prior to December 19, 2005, a higher rating 70 percent 
rating, but no greater, is warranted.  38 C.F.R. § 4.7.  In 
making this determination, the Board has reviewed the 
Veteran's personal statements, VA treatment records, VA 
psychologist letters, and a March 2004 VA psychiatric 
examination.  These records reflect occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, with 
the inability to establish and maintain effective 
relationships, which is required for a 70 percent rating.  
38 C.F.R. § 4.130.  The evidence of psychiatric symptoms, 
social detachment, and impaired employability demonstrates 
the degree of social and occupational disability contemplated 
by the rating criteria for the 70 percent rating.  The 
Veteran exhibited increased symptoms of chronic depression, 
anger/irritability, anxiety, social isolation from friends 
and family, inability to make new friends, unstable housing, 
memory impairment, insomnia, and poor concentration.  
Resolving any doubt in the Veteran's favor, he meets the 
criteria for a 70 percent rating prior to December 19, 2005.    

While a 70 percent evaluation is warranted prior to December 
19, 2005, a rating in excess of that amount is not justified.  
38 C.F.R. 4.7.  His treating VA psychologist, Dr. P.C.L., 
PhD., definitively mentioned a worsening of the Veteran's 
PTSD in a December 19, 2005 VA letter.  Shortly thereafter, 
in January 2006, the Veteran was indeed hospitalized for his 
PTSD.  However, in the period prior to December 19, 2005, the 
Veteran's PTSD never required hospitalization.  Furthermore, 
prior to December 19, 2005, the medical and lay evidence of 
record does not demonstrate "total" occupational and social 
impairment; or gross impairment in thought processes or 
communication; or persistent delusions or hallucinations; or 
grossly inappropriate behavior; or persistent danger of 
hurting self or others; or intermittent inability to perform 
activities of daily living; or disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  

This evidence simply is not reflective of a 100 percent 
rating.  In particular, the March 2004 VA examiner as well as 
VA treatment records confirm the Veteran received therapy for 
his PTSD and was prescribed psychiatric medications.  The 
March 2004 VA examiner described his hygiene as "average."  
He was still able to attend group therapy.  He was described 
as alert, relaxed, with no suicidal or homicidal intent, no 
impairment of thought process or communication, no 
inappropriate or obsessive behavior, and with normal speech.  
He had good insight and judgment.  Notably, he was assigned a 
GAF score of 62, indicative of only "mild" impairment.  
However, following psychological testing in April 2004, the 
clinical psychologist reported a diagnosis of chronic PTSD 
and assigned a GAF of 50.  As previously indicated, a score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."    

Accordingly, prior to December 19, 2005, the Board finds that 
the evidence supports a disability rating of 70 percent, but 
no higher, for the Veteran's PTSD.  38 C.F.R. § 4.3.  

Analysis - As of December 19, 2005

As of December 19, 2005, the evidence of record is supportive 
of the maximum 100 percent rating for the Veteran's PTSD.  
38 C.F.R. § 4.7.  In making this determination, the Board has 
reviewed the Veteran's personal statements; his May 2009 
hearing testimony; VA psychiatric and psychological treatment 
records from December 2005 to May 2009; and most importantly, 
treatment letters from a VA psychologist who has been 
regularly treating the Veteran for the past five years.  

Overall, these records reflect "total" occupational and 
social impairment, which is required for a 100 percent 
rating.  38 C.F.R. § 4.130.  A December 19, 2005 VA 
psychologist letter indicated that the Veteran's condition 
had "worsened."  Shortly thereafter, in January 2006, the 
Veteran was admitted for VA emergency treatment due to 
suicidal thoughts, "active" delusions and auditory 
hallucinations, and not sleeping for over three days.  He was 
observed adjusting and cleaning his guns constantly.  
Subsequent VA treatment notes in January 2006 reveal that he 
was placed in a VA shelter care program.  He was assigned GAF 
scores of 30, 40, and 45, indicative of serious symptoms and 
some impairment in reality.  After his hospitalization in 
January 2006 there was some minimal improvement per VA 
treatment records.  

But most importantly, VA letters from his treating 
psychologist, Dr. P.C.L., PhD., dated in December 2005, March 
2007, and May 2009 reveal "severe" depression and anxiety 
due to his PTSD.  He is separated from his wife and lives 
alone.  Although the VA psychologist's use of this 
descriptive term "severe" is not altogether dispositive of 
the rating that should be assigned, it is nonetheless 
probative evidence to assist in making this important 
determination.  38 C.F.R. §§ 4.2, 4.6.  In addition, his 
housing situation was described as "unstable" with periodic 
homelessness noted.  He also experiences "chronic" social 
isolation.  Dr. P.C.L., assigned GAF score of 45 and 50, 
indicative of serious impairment.  Although the Veteran 
receives periodic therapy, he was removed from a VA substance 
abuse program in April 2008 and a VA stress management 
program in October 2008.  He was removed due to hostility, a 
"disruptive" influence, neglect of personal hygiene and 
appearance, and significant memory loss.  At the hearing, the 
Veteran credibly described instances where he finds himself 
outside, only partially dressed, for no reason.  He 
experiences constant flashbacks of Vietnam.  In the May 2009 
letter, Dr. P.C.L. opined that the Veteran's copes with his 
PTSD by way of substance abuse of drugs and alcohol at times.  
Despite ongoing treatment, his symptoms continue without 
remittance.  His prognosis was described as "poor."  Dr. 
P.C.L. as early as the December 2005 VA letter considered the 
Veteran "unemployable, totally and permanently disabled, as 
a result of his PTSD condition and symptomatology."

These records provide a basis for assigning a higher 
100 percent initial rating for PTSD, effective December 19, 
2005, even though several of the requirements for this higher 
rating are not shown.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (rating criteria provide guidance as to the 
severity of symptoms contemplated for each rating; they are 
not all-encompassing or an exhaustive list).  Therefore, as 
of December 19, 2005, the Board concludes that the evidence 
supports a 100 percent rating for the Veteran's PTSD.  
38 C.F.R. § 4.3.  

Fenderson Consideration

The Board finds that the Veteran's PTSD disability should be 
increased for a separate period based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
In essence, the Board is restaging the disability ratings 
based on the medical and lay evidence of record. 

Extra-Schedular Consideration

As of December 19, 2005, the Veteran is in receipt of a 100 
percent rating for his psychiatric disability, such that the 
issue of an extra-schedular rating would be moot.  38 C.F.R. 
§ 3.321(b)(1).  For the period prior to December 19, 2005, 
the rating criteria for psychiatric disorders reasonably 
describe the Veteran's disability level and symptomatology 
with contemplation of the relative degree of occupational and 
social impairment.  Therefore, since the Veteran's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); 
VAOPGCPREC 6-96.


ORDER

From September 29, 2003 to December 19, 2005, a higher 
initial disability rating of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.

As of December 19, 2005, a higher initial disability rating 
of 100 percent for PTSD is granted, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

However, before addressing the merits of the increased rating 
for bilateral hearing loss claim, the Board finds that 
additional development of the evidence is required.

First, a more current VA examination is warranted to 
adequately rate his hearing loss disability.  His last VA 
audiology examination was in June 2007, a little over two 
years ago, which is not unduly remote in time.  However, at 
the hearing, the Veteran asserted that his hearing loss had 
worsened since the last examination.  See hearing testimony 
at page 20.  Where the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, 
VA is required to afford him a contemporaneous VA audiology 
examination to assess the current nature, extent and severity 
of his bilateral hearing loss disability.  38 U.S.C. 
§ 5103A(d)(2); 38 C.F.R. § 3.327(a) (2008).  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) ("[W]here the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination"; see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

Second, in a January 2007 statement, the Veteran indicated he 
was receiving disability benefits from the Social Security 
Administration (SSA).  If the Veteran relates that these 
records pertain to his hearing loss disability, they must be 
obtained before deciding his increased rating claim.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although 
disability determinations by the SSA are not controlling on 
VA, they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the Veteran in gathering 
these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records only if the Veteran 
indicates they address his hearing loss disability.    

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to ascertain 
whether his SSA disability records 
pertain to his bilateral hearing loss 
disability.  If and only if they relate 
to his hearing loss disability, then 
request from the SSA records associated 
with the Veteran's disability claim(s).  
Request copies of the disability 
determination and all medical records 
considered.  If no records are 
available or do not exist, a response 
to that effect must be documented in 
the claims file, and the Veteran must 
be notified. 

2.	Then schedule the Veteran for the 
appropriate VA examination to determine 
the current severity of his bilateral 
hearing loss.  He is hereby advised 
that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences to 
his claims for higher ratings.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must 
include audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  This VA examination should 
also include a statement as the effect 
of his hearing loss on the Veteran's 
occupational functioning and daily 
activities.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007).  

     The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history - including, 
in particular, the records of his recent 
treatment.  The examination report must 
state whether such review was 
accomplished.  

3.	After completion of this development, 
readjudicate the increased rating claim 
for hearing loss.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


